Citation Nr: 0621981	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-36 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
angioedema.

2.  Entitlement to service connection for chloracne.

3.  Entitlement to service connection for soft tissue 
sarcoma.

(The issue of entitlement to an earlier effective date than 
May 30, 1996 for a 100 percent evaluation for post-traumatic 
stress disorder (PTSD) will be addressed in separate Board 
decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affair (VA) Regional 
Office (RO) in Denver, Colorado. 

As stated previously, the issue of entitlement to an earlier 
effective date than May 30, 1996 for a 100 percent evaluation 
for PTSD is being addressed in separate Board decision under 
a different docket number.  It is the Board's stated general 
policy that all issues over which the Board has jurisdiction 
in an individual case will be addressed in a single document 
that disposes of issues ripe for disposition.  However, if as 
in this case different representatives acted with respect to 
different issues, a separate decision is issued for the 
issues addressed by each representative.  Therefore, the 
current decision is limited to the stated issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the RO issued a rating decision in 
February 2003 that denied the following issues: entitlement 
to service connection for soft tissue sarcoma, entitlement to 
service connection for chloracne, and whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for angioedema.  The RO 
received the veteran's notice of disagreement in March 2003.  
The RO issued as statement of the case in December 2003.  The 
RO received the veteran's substantive appeal later in 
December 2003, wherein he requested a Board "Televised 
hearing" at the RO.  Information in the Veterans Appeals 
Control and Locator System (VACOLS) shows that the request 
was noted but the record does not contain any further 
correspondence regarding the scheduling of the hearing.  Nor 
does the VACOLS show a certification of appeal.  However, the 
issues are properly before the Board.  38 C.F.R. §§ 19.35, 
20.200.  A certification of appeal is used for administrative 
purposes and it does not confer or deprive the Board of 
jurisdiction over an issue.  38 C.F.R. § 19.35.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
videoconference hearing before a Member 
of the Board in the claims of entitlement 
to service connection for soft tissue 
sarcoma, entitlement to service 
connection for chloracne, and whether new 
and material evidence had been submitted 
to reopen a claim of entitlement to 
service connection for angioedema.  The 
appellant should be advised of the 
hearing schedule and scheduled for a 
hearing that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  He 
should be informed of the consequences of 
failing to appear for the hearing.  All 
communications with the appellant 
regarding the scheduling of the Board 
hearing should be documented in the 
claims folder.

2.  The veteran's representative should 
be afforded the opportunity to review the 
claims folder.  The RO should insure that 
a reasonable period of time is provided 
for such review before the Board hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



